Denied; Opinion Filed April 8, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00063-CV

 IN RE HON. KIM COOKS, JUDGE 255TH DISTRICT COURT, DALLAS
                   COUNTY, TEXAS, Relator

          Original Proceeding from the 256th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF10-14998

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Carlyle
                             Opinion by Justice Myers
      Relator’s January 28, 2021 petition for writ of mandamus challenges the trial

court’s order to unseal court records. To be entitled to mandamus relief, relator must

demonstrate that the trial court has clearly abused its discretion and that she has no

adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex.

2004) (orig. proceeding). Based on our review of the petition, real party’s response,

and the record before us, we conclude that relator has failed to show her entitlement

to the relief requested. Accordingly, we deny the petition for writ of mandamus, see

TEX. R. APP. P. 52.8(a), and we lift our January 28, 2021 stay order.
      We are confident that the trial court will ensure that the parties strictly comply

with Texas Rule of Civil Procedure 21(c). See TEX. R. CIV. P. 21(c) (requiring

sensitive data, such as a home address and minor’s name, to be redacted from filed

documents).



                                            /Lana Myers/
                                            LANA MYERS
                                            JUSTICE

210063F.P05




                                         –2–